    Case: 4:20-cv-01823-SRC Doc. #: 2 Filed: 02/18/21 Page: 1 of 11 PageID #: 4




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

JOSEPH MICHAEL DEVON ENGEL,                                )
                                                           )
                  Plaintiff,                               )
                                                           )
         v.                                                )             No. 4:20-cv-01823-SRC
                                                           )
ERDCC, et al.,                                             )
                                                           )
                  Defendants.                              )

                                     MEMORANDUM AND ORDER

         This matter comes before the Court on the motion of plaintiff Joseph Michael Devon Engel

for leave to commence this civil action without prepayment of the required filing fee. 1 Based on

the financial information provided by plaintiff, the motion will be granted, and the Court will

assess an initial partial filing fee of $1.00. See 28 U.S.C. § 1915(b)(1). Additionally, for the

reasons discussed below, the Court will dismiss Engel’s complaint without prejudice.

                                             28 U.S.C. § 1915(b)(1)

         Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or her

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an initial

partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the prisoner’s

account, or (2) the average monthly balance in the prisoner’s account for the prior six-month

period. After payment of the initial partial filing fee, the prisoner is required to make monthly




1
  Engel has not submitted a separate motion for leave to proceed in forma pauperis, nor has he paid the filing fee.
However, in the body of his complaint, plaintiff states: “Application to proceed in District Court without prepaying
fees or costs[.] I am in ERDCC [and receive] $5.00 dollars a [month][.] [C]opy of account on file.” (Docket No. 1 at
1). The Court has construed this as a motion for leave to commence this civil action without prepayment of the required
filing fee.
   Case: 4:20-cv-01823-SRC Doc. #: 2 Filed: 02/18/21 Page: 2 of 11 PageID #: 5




payments of 20 percent of the preceding month’s income credited to the prisoner’s account. 28

U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these monthly

payments to the Clerk of Court each time the amount in the prisoner’s account exceeds $10.00,

until the filing fee is fully paid. Id.

        Engel has not submitted a prison account statement as required by 28 U.S.C. § 1915(a)(2),

claiming that it is already on file. Nevertheless, having reviewed the information provided by

Engel, the Court will direct him to pay an initial partial filing fee of $1.00. See Henderson v.

Norris, 129 F.3d 481, 484 (8th Cir. 1997) (when a prisoner is unable to provide the Court with a

certified copy of his prison account statement, the Court should assess an amount “that is

reasonable, based on whatever information the court has about the prisoner’s finances”). If Engel

is unable to pay the initial partial filing fee, he must submit a copy of his prison account statement

in support of his claim.

                                  Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted. To

state a claim under 42 U.S.C. § 1983, a plaintiff must demonstrate a plausible claim for relief,

which is more than a “mere possibility of misconduct.” Ashcroft v. Iqbal, 556 U.S. 662, 679

(2009). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

at 678. Determining whether a complaint states a plausible claim for relief is a context-specific

task that requires the reviewing court to draw upon judicial experience and common sense. Id. at

679. The court must “accept as true the facts alleged, but not legal conclusions or threadbare

recitals of the elements of a cause of action, supported by mere conclusory statements.” Barton v.



                                                  2
    Case: 4:20-cv-01823-SRC Doc. #: 2 Filed: 02/18/21 Page: 3 of 11 PageID #: 6




Taber, 820 F.3d 958, 964 (8th Cir. 2016); see also Brown v. Green Tree Servicing LLC, 820 F.3d

371, 372–73 (8th Cir. 2016) (stating that the court must accept factual allegations in complaint as

true, but is not required to “accept as true any legal conclusion couched as a factual allegation”).

         When reviewing a pro se complaint under § 1915(e)(2), the Court must give it the benefit

of a liberal construction. Haines v. Kerner, 404 U.S. 519, 520 (1972). A “liberal construction”

means that if the essence of an allegation is discernible, the district court should construe the

plaintiff’s complaint in a way that permits his or her claim to be considered within the proper legal

framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015). However, even pro se

complaints are required to allege facts which, if true, state a claim for relief as a matter of law.

Martin v. Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980); see also Stone v. Harry, 364 F.3d 912,

914–15 (8th Cir. 2004) (stating that federal courts are not required to “assume facts that are not

alleged, just because an additional factual allegation would have formed a stronger complaint”).

In addition, affording a pro se complaint the benefit of a liberal construction does not mean that

procedural rules in ordinary civil litigation must be interpreted so as to excuse mistakes by those

who proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                                 The Complaint

         Engel is a self-represented litigant who is currently incarcerated at the Missouri Eastern

Correctional Center in Pacific, Missouri.2 At the time this case was filed, however, Engel was an

inmate at the Eastern Reception, Diagnostic and Correctional Center (ERDCC) in Bonne Terre,




2
  In his handwritten complaint, Engel appears to indicate that he is a “civilly committed detainee.” Doc. 1 at 1.
However, Engel has also provided his prison registration number, and has acknowledged that he is being held at the
ERDCC, a state correctional facility. Moreover, a review of the Missouri Department of Correction’s online records
show that Engel is a convicted state prisoner serving a ten-year sentence for, among other things, second-degree
burglary. Therefore, the Court has determined that Engel is actually a convicted and sentenced state prisoner, and not
a civilly committed detainee, for purposes of 28 U.S.C. § 1915 review.

                                                          3
   Case: 4:20-cv-01823-SRC Doc. #: 2 Filed: 02/18/21 Page: 4 of 11 PageID #: 7




Missouri. Since September 9, 2020, he has filed over 130 cases in the United States District Court

for the Eastern District of Missouri.

        Engel brings the instant action pursuant to 42 U.S.C. § 1983, naming twenty separate

defendants, most of whom are identified by a job title only: CO1; Sergeant; Lieutenant; Captain;

Caseworker; Functional Unit Manager; CCA; Superintendent; Assistant Warden; Warden;

ERDCC; Missouri Department of Corrections; Director; Assistant Director; Assistant Attorney

General; Attorney General; Lieutenant Governor; Governor; Senator; and House Representative

of Missouri. Doc. 1 at 2. Defendants are sued in both an official and individual capacity. Doc. 1

at 1.

        With regard to his factual allegations, Engel states that he is “still not getting [his] religious

diet for Astru/Odinism/Catholicism.” Doc. 1 at 2. Specifically, Engel asserts that his religious

diet consists of a big breakfast, a big lunch, big dinners, fresh food with lots of protein, no beans,

and various items including white meat, fish, tuna, turkey, peanut butter, wheat cereal, breads,

crackers, cheeses, and vegetables. Engel further notes that such food “has to be fresh.” As a result

of not getting his religious diet, Engel seeks billions of dollars in damages.

                                              Discussion

        Engel is a self-represented litigant who brings this action pursuant to 42 U.S.C. § 1983,

alleging that he is not receiving his religious diet. For the reasons discussed below, this action will

be dismissed without prejudice. See 28 U.S.C. § 1915(e)(2)(B).

    A. ERDCC and the Missouri Department of Corrections

        The Missouri Department of Corrections is a department of the State of Missouri, while

the ERDCC is a state correctional facility. Thus, the claims against these defendants are treated

the same as claims against the State of Missouri itself. These claims fail for two reasons. First,



                                                    4
   Case: 4:20-cv-01823-SRC Doc. #: 2 Filed: 02/18/21 Page: 5 of 11 PageID #: 8




the State of Missouri is not a “person” for purposes of 42 U.S.C. § 1983. Second, the State of

Missouri is protected by the doctrine of sovereign immunity.

               i.      State is Not a 42 U.S.C. § 1983 “Person”

       “Section 1983 provides for an action against a ‘person’ for a violation, under color of law,

of another’s civil rights.” McLean v. Gordon, 548 F.3d 613, 618 (8th Cir. 2008); see also Deretich

v. Office of Admin. Hearings, 798 F.2d 1147, 1154 (8th Cir. 1986) (stating that “[§] 1983 provides

a cause of action against persons only”). However, “neither a State nor its officials acting in their

official capacity are ‘persons’ under § 1983.” Will v. Michigan Dep’t of State Police, 491 U.S. 58,

71 (1989); see also Calzone v. Hawley, 866 F.3d 866, 872 (8th Cir. 2017) (asserting that a “State

is not a person under § 1983”); and Kruger v. Nebraska, 820 F.3d 295, 301 (8th Cir. 2016)

(explaining that “a state is not a person for purposes of a claim for money damages under § 1983”).

       Here, as noted above, Engel has sued both the Missouri Department of Corrections and the

ERDCC. These claims are treated as being made against the State of Missouri. However, a state

is not a “person” for purposes of a 42 U.S.C. § 1983 claim for money damages, which is what

Engel is seeking. Because Engel is missing an essential element of a § 1983 action, the claims

against the Missouri Department of Corrections and the ERDCC must be dismissed.

               ii.     Sovereign Immunity

       “Sovereign immunity is the privilege of the sovereign not to be sued without its consent.”

Va. Office for Prot. & Advocacy v. Stewart, 563 U.S. 247, 253 (2011). The Eleventh Amendment

has been held to confer immunity on an un-consenting state from lawsuits brought in federal court

by a state’s own citizens or the citizens of another state. Edelman v. Jordan, 415 U.S. 651, 662-

63 (1974); see also Webb v. City of Maplewood, 889 F.3d 483, 485 (8th Cir. 2018) (“The Eleventh

Amendment protects States and their arms and instrumentalities from suit in federal court”); Dover



                                                 5
   Case: 4:20-cv-01823-SRC Doc. #: 2 Filed: 02/18/21 Page: 6 of 11 PageID #: 9




Elevator Co. v. Ark. State Univ., 64 F.3d 442, 446 (8th Cir. 1995) (“The Eleventh Amendment

bars private parties from suing a state in federal court”); and Egerdahl v. Hibbing Cmty. Coll., 72

F.3d 615, 618–19 (8th Cir. 1995) (“Generally, in the absence of consent a suit in which the State

or one of its agencies or departments is named as the defendant is proscribed by the Eleventh

Amendment”). The Eleventh Amendment bars suit against a state or its agencies for any kind of

relief, not merely monetary damages. Monroe v. Arkansas State Univ., 495 F.3d 591, 594 (8th

Cir. 2007) (stating that district court erred in allowing the plaintiff to proceed against state

university for injunctive relief, and remanding matter to district court for dismissal).

       There are two “well-established exceptions” to the sovereign immunity provided by the

Eleventh Amendment. Barnes v. State of Missouri, 960 F.2d 63, 64 (8th Cir. 1992). “The first

exception to Eleventh Amendment immunity is where Congress has statutorily abrogated such

immunity by clear and unmistakable language.” Id. The second exception is when a state waives

its immunity to suit in federal court. Id. at 65. A state will be found to have waived its immunity

“only where stated by the most express language or by such overwhelming implications from the

text as will leave no room for any other reasonable construction.” Welch v. Tex. Dep’t of Highways

& Pub. Transp., 483 U.S. 468, 473 (1987). Neither exception is applicable in this case.

       The first exception is inapplicable, because the Supreme Court has determined that § 1983

does not revoke a state’s Eleventh Amendment immunity from suit in federal court. See Will, 491

U.S. at 66 (“We cannot conclude that § 1983 was intended to disregard the well-established

immunity of a State from being sued without its consent”); and Quern v. Jordan, 440 U.S. 332,

341 (1979) (“[W]e simply are unwilling to believe . . . that Congress intended by the general

language of § 1983 to override the traditional sovereign immunity of the States”). The second

exception is also inapplicable, because the State of Missouri has not waived its sovereign immunity



                                                  6
  Case: 4:20-cv-01823-SRC Doc. #: 2 Filed: 02/18/21 Page: 7 of 11 PageID #: 10




in this type of case. See Mo. Rev. Stat. 537.600 (explaining that sovereign immunity is in effect,

and providing exceptions).

       In this case, Engel has named the Missouri Department of Corrections and the ERDCC as

defendants. As noted above, however, the Eleventh Amendment bars suit against a state or its

agencies for both monetary and injunctive relief. Furthermore, no exceptions to sovereign

immunity are present in this case. Therefore, for this reason as well, Engel’s claims against the

Missouri Department of Corrections and the ERDCC must be dismissed.

   B. Claims Against CO1; Sergeant; Lieutenant; Captain; Caseworker; Functional Unit
      Manager; CCA; Superintendent; Assistant Warden; Warden; Director; Assistant
      Director; Assistant Attorney General; Attorney General; Lieutenant Governor;
      Governor; Senator; and House Representative of Missouri

       Aside from the ERDCC and the Missouri Department of Corrections, Engel has also named

CO1, Sergeant, Lieutenant, Captain, Caseworker, Functional Unit Manager, CCA, Superintendent,

Assistant Warden, Warden, Director, Assistant Director, Assistant Attorney General, Attorney

General, Lieutenant Governor, Governor, Senator, and House Representative of Missouri as

defendants. They are sued in both their official and individual capacities.

               i.      Official Capacity Claims

       In an official capacity claim against an individual, the claim is actually “against the

governmental entity itself.” See White v. Jackson, 865 F.3d 1064, 1075 (8th Cir. 2017). Thus, a

“suit against a public employee in his or her official capacity is merely a suit against the public

employer.” Johnson v. Outboard Marine Corp., 172 F.3d 531, 535 (8th Cir. 1999); see also

Brewington v. Keener, 902 F.3d 796, 800 (8th Cir. 2018) (explaining that official capacity suit

against a sheriff and his deputy “must be treated as a suit against the County”); Kelly v. City of

Omaha, Neb., 813 F.3d 1070, 1075 (8th Cir. 2016) (stating that a “plaintiff who sues public

employees in their official, rather than individual, capacities sues only the public employer”); and

                                                 7
  Case: 4:20-cv-01823-SRC Doc. #: 2 Filed: 02/18/21 Page: 8 of 11 PageID #: 11




Elder-Keep v. Aksamit, 460 F.3d 979, 986 (8th Cir. 2006) (stating that a “suit against a public

official in his official capacity is actually a suit against the entity for which the official is an agent”).

         In this case, the individual defendants, identified only by their job titles, all appear to be

employees of the State of Missouri. As such, the official capacity claims against them are actually

claims against the state itself, which is defendants’ employer. However, as noted above, Engel

cannot bring a claim for damages against the State of Missouri under 42 U.S.C. § 1983, because

the state is not a § 1983 “person.” See Will, 491 U.S. at 71 (asserting that “neither a State nor its

officials acting in their official capacity are ‘persons’ under § 1983”). Furthermore, “[a] claim for

damages against a state employee in his official capacity is barred under the Eleventh

Amendment.” See Andrus ex rel. Andrus v. Arkansas, 197 F.3d 953, 955 (8th Cir. 1999). For

these reasons, Engel’s official capacity claims must be dismissed.

                ii.      Individual Capacity Claims

         Liability in a § 1983 case is personal. Frederick v. Motsinger, 873 F.3d 641, 646 (8th Cir.

2017).    In other words, “[g]overnment officials are personally liable only for their own

misconduct.” S.M. v. Krigbaum, 808 F.3d 335, 340 (8th Cir. 2015). As such, § 1983 liability

“requires a causal link to, and direct responsibility for, the deprivation of rights.” Mayorga v.

Missouri, 442 F.3d 1128, 1132 (8th Cir. 2006) (quoting Madewell v. Roberts, 909 F.2d 1203, 1208

(8th Cir. 1990)); see also Kohl v. Casson, 5 F.3d 1141, 1149 (8th Cir. 1993) (dismissing the

plaintiff’s excessive bail claims because none of the defendants set the plaintiff’s bail, and

therefore, “there can be no causal connection between any action on the part of the defendants and

any alleged deprivation” of plaintiff’s rights). To that end, a plaintiff must allege facts connecting

the defendant to the challenged action. See Bitzan v. Bartruff, 916 F.3d 716, 717 (8th Cir. 2019).




                                                     8
  Case: 4:20-cv-01823-SRC Doc. #: 2 Filed: 02/18/21 Page: 9 of 11 PageID #: 12




        Here, Engel has failed to establish that any of the eighteen unnamed individuals he has

listed as defendants did anything to violate his constitutional rights. Indeed, the only information

he has provided regarding each defendant is the specific amount of money he wants from them.

Simply listing a person as a defendant is not enough to assert their responsibility. See Allen v.

Purkett, 5 F.3d 1151, 1153 (8th Cir. 1993) (agreeing with district court dismissal of two defendants

who were named as defendants in the complaint, but who had no factual allegations made against

them); and Krych v. Hvass, 83 Fed. Appx. 854, 855 (8th Cir. 2003) (agreeing with district court

dismissal of defendants who were merely listed in his complaint, and who were not alleged to have

been personally involved in the constitutional violations). Rather, as noted above, Engel must

show each defendant’s personal responsibility by demonstrating a causal connection between their

actions and the deprivation of one of plaintiff’s constitutional rights. He has failed to do this. As

such, Engel’s individual capacity claims must be dismissed.

    C. Malicious prosecution

        The Court also dismisses this action because it appears to be malicious. See Spencer v.

Rhodes, 656 F. Supp. 458, 461-63 (E.D.N.C. 1987), aff’d 826 F.2d 1061 (4th Cir. 1987) (an action

is malicious when it is undertaken for the purpose of harassing the defendants rather than

vindicating a cognizable right). Engel has filed over one hundred other complaints in this Court

alleging that his civil rights have been violated by these defendants and other state and local entities

and officials. Engel submits the pleadings in bulk, and he specifies that he intends each set of

pleadings to be docketed as an individual civil action. The nature of those pleadings and Engel’s

claims for damages are roughly the same as those in the instant action. It therefore appears that

this action is part of an attempt to harass these defendants and others by bringing repetitious

lawsuits, rather than a legitimate attempt to vindicate a cognizable right. See Spencer, 656 F. Supp.

at 461-63; see also In re Billy Roy Tyler, 839 F.2d 1290 (8th Cir. 1988) (noting that an action is

                                                   9
 Case: 4:20-cv-01823-SRC Doc. #: 2 Filed: 02/18/21 Page: 10 of 11 PageID #: 13




malicious when it is a part of a longstanding pattern of abusive and repetitious lawsuits). This

action is subject to dismissal for this reason, as well.

        Having considered the instant complaint and supplemental document, as well as Engel’s

recent history of engaging in abusive litigation practices, the Court concludes that it would be futile

to permit Engel leave to file an amended complaint in this action. The Court will therefore dismiss

this action at this time pursuant to 28 U.S.C. § 1915(e)(2).

        Engel is cautioned to avoid the practice of repeatedly filing meritless lawsuits. First, a

prisoner who has filed three or more actions or appeals that were dismissed for one of the reasons

stated in 28 U.S.C. § 1915(e)(2) is subject to 28 U.S.C. § 1915(g), which limits his future ability

to proceed in forma pauperis. Second, the practice of repeatedly filing meritless lawsuits can be

interpreted as an abuse of the judicial process, which can result in court-imposed limitations on

the ability to bring future lawsuits. This Court is “vested with the discretion to impose sanctions

upon a party under its inherent disciplinary power.” Bass v. General Motors Corp., 150 F.3d 842,

851 (8th Cir. 1998) (citations omitted). This includes the discretion to craft and impose sanctions

to deter litigants from engaging in “conduct which abuses the judicial process.” Chambers v.

NASCO, Inc., 501 U.S. 32, 43-45 (1991); see also Tyler, 839 F.2d at 1292 (affirming the district

court’s sua sponte determination that a litigant should be limited to filing one lawsuit per month

pursuant to certain conditions precedent as a sanction for the litigant’s repeated abuse of the

judicial process). These powers stem from “the control necessarily vested in courts to manage

their own affairs so as to achieve the orderly and expeditious disposition of cases.” Id. (quoting

Link v. Wabash R. Co., 370 U.S. 626, 630-31 (1962)).




                                                  10
 Case: 4:20-cv-01823-SRC Doc. #: 2 Filed: 02/18/21 Page: 11 of 11 PageID #: 14




   D. Motion to Appoint Counsel

       In the body of the complaint, Engel appears to seek the appointment of counsel. Doc. 1. at

1. The motion will be denied as moot as this action is being dismissed without prejudice. See 28

U.S.C. § 1915(e)(2)(B).

       Accordingly, The Court grants that Engel’s motion for leave to proceed in forma pauperis.

The Court further ordered that Engel must pay an initial partial filing fee of $1.00 within twenty-

one (21) days of the date of this order. Engel is instructed to make his remittance payable to “Clerk,

United States District Court,” and to include upon it: (1) his name; (2) his prison registration

number; (3) the case number; and (4) the statement that the remittance is for an original proceeding.

The Court dismisses this action without prejudice. See 28 U.S.C. § 1915(e)(2)(B). A separate

order of dismissal will be entered herewith. The Court denies Engel’s motion for appointment of

case as moot. Lastly, the Court certifies that an appeal from this dismissal would not be taken in

good faith.

       So Ordered this 18th day of February, 2021.




                                                   STEPHEN R. CLARK
                                                   UNITED STATES DISTRICT JUDGE




                                                 11
